Johnson, Judge:
The merchandise involved herein, consists of pieces of decorated chinaware, classified by the collector as tableware, not plates, and assessed with duty at 70 per centum ad valorem and 10 cents per dozen pieces under paragraph 212 of the Tariff Act of 1930, or at 45 per centum ad valorem and 10 cents per dozen pieces under said paragraph, as modified by the General Agreement on Tariffs and Trade, T. D. 51802, and the President’s proclamation of April 22, 1948, T. D. 51898.
It is claimed in the protest that the 11-inch plates and the 7^-inch plates, and all goods of the same general kind or character as the goods specified, are properly dutiable at 35 per centum ad valorem and 10 cents per dozen pieces under said paragraph 212, as modified by the General Agreement on Tariffs and Trade, T. D. 51802.
At the trial, Frederick F. Straus, the importer herein, testified that this merchandise was similar to that involved in a previous case (Frederick F. Straus v. United States, 30 Oust. Ct. 370, Abstract 57125), except as to size and decoration. He explained that the items in the earlier case were 7^-inch and 11-inch plates, having a fruit decoration, while those in the present case were 7J4-inch, 5%-inch, and 9}i-mch plates, having a flower decoration. The record in the previous case was then incorporated herein.
In that case, it appeared that the collector had assessed duty on the merchandise as dishes rather than as plates, but, after investigation, the Bureau of Customs changed its ruling and stated that the articles should have been classified as plates. Therefore, the protest was sustained and the merchandise held dutiable at 35 per centum ad valorem and 10 cents per dozen pieces under paragraph 212, as modified.
On the authority of that decision and the record presented herein, we hold that the instant merchandise is dutiable as plates under paragraph 212 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T. D. 51802, at the appropriate rates provided therein. The protest is sustained and judgment will be rendered for the plaintiffs, directing the collector to reliquidate the entry and make refund accordingly.